Title: From Thomas Jefferson to Willink & Van Staphorst, 15 September 1787
From: Jefferson, Thomas
To: Willink & Van Staphorst



Gentlemen
Paris Sep. 15. 1787.

During my absence from this place, on a journey of three or four months, the funds placed here by the Board of Treasury for support of the American legation at this court, and for other ordinary expences, became exhausted. It was not known to me till my return and I immediately gave notice to the Board of treasury. But as it would necessarily be three or four months before I could get an answer, and some money would be wanting in the mean time, I wrote to Mr. Adams to know whether I could venture to draw on the funds in Holland. He answered me in these words. ‘I presume Messrs. Willinks and Van Staphorsts will honour your draughts for the purposes you mention, without any other interposition than your letter. But if they should make any difficulty, and it should be in my power to remove it, you may well suppose I shall not be wanting. To be explicit, I will either advise or order the money to be paid upon your draught as may be necessary.’Before I draw however, in consequence of this advice from Mr. Adams, I  would wish to be assured from yourselves that my draughts will be honored. The first would be immediately for between 6. and 7000 livres, and afterwards about 5000. livres a month till I hear from the board of Treasury. Your answer by the first post will much oblige, Gentlemen, your most obedient and most humble servant,

Th: Jefferson.

